UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 17-2386



In re: JAMES J’MORI JONES,

                    Petitioner.



 On Petition for Writ of Mandamus. (1:13-cr-00198-WO-1; 1:16-cv-00076-WO-JLW)


Submitted: January 30, 2018                                       Decided: February 1, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


James J’Mori Jones, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James J’Mori Jones petitions for a writ of mandamus, alleging the district court has

unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion, in which he raised actual

innocence and ineffective assistance of counsel claims. He seeks an order from this court

directing the district court to act. Our review of the district court’s docket reveals that the

district court entered a memorandum opinion and order on December 13, 2017, in which it

denied Jones’ actual innocence claim and scheduled an evidentiary hearing regarding his

ineffective assistance of counsel claim. Accordingly, because the district court has recently

acted on Jones’ case, we deny the mandamus petition as moot. We grant leave to proceed

in forma pauperis. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         PETITION DENIED




                                              2